Writ of Mandamus is DENIED; Opinion Filed August 6, 2014.




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-01002-CV

                        IN RE EDUARDO TORRES-MEDINA, Relator

                  Original Proceeding from the 401st Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 401-54782-2012

                              MEMORANDUM OPINION
                          Before Justices Moseley, Fillmore, and Evans
                                  Opinion by Justice Moseley
       Relator filed this petition for writ of mandamus contending that the trial court’s judgment

is void. The facts and issues are well-known to the parties, so we do not recount them here.

Relator’s petition is not properly authenticated. TEX. R. APP. P. 52.3(j). Because the petition is

not properly authenticated, relator has failed to establish his right to relief. Tex. R. App. P. 52.8.

Accordingly, we DENY the petition.




                                                     /Jim Moseley/
                                                     JIM MOSELEY
                                                     JUSTICE

141002F.P05